Exhibit 10.40

Execution Copy

LOAN AND SECURITY AGREEMENT

LOAN AND SECURITY AGREEMENT (this “Agreement”), dated as of November 12, 2007,
among LIFE SCIENCES CAPITAL, LLC (together with its successors and assigns, if
any, “Lender”), InnerCool Therapies, Inc., a Delaware corporation (“InnerCool”),
Tissue Repair Company, a Delaware corporation (“TRC”), and Cardium Therapeutics,
Inc., a Delaware corporation (“Cardium” and, together with InnerCool and TRC,
individually, a “Borrower,” and collectively, the “Borrowers”). Lender has an
office at 6 East 43rd Street, New York, New York 10017, and the chief executive
office and place of business of each of the Borrowers is 3611 Valley Centre,
Suite 525, San Diego, California 92130.

RECITALS

Borrowers wish to borrow funds from Lender in a maximum aggregate principal
amount of Five Million Dollars ($5,000,000), and Lender has agreed to loan such
funds to Borrowers upon the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, Borrowers and Lender
agree as follows:

 

1. DEFINITIONS.

As used in this Agreement, the following terms have the meanings specified
below:

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement”—as defined in the heading hereof.

“Borrower” and “Borrowers”—as defined in the heading hereof.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Capital Lease” means any lease which, pursuant to GAAP, is required to be
treated as a capital or financing lease, rather than an operating lease or true
lease.

“Closing” means the advance of the Loan to Borrowers and the completion of the
other actions to be taken simultaneously therewith as provided herein.

“Closing Date” means the date on which the Closing takes place.

“Collateral” means all of the Borrowers’ presently owned or hereafter acquired
personal property of every kind and nature, including, without limitation, all
accounts, inventory, chattel paper, commercial tort claims, deposit accounts,
documents, goods, equipment, fixtures, instruments, investment



--------------------------------------------------------------------------------

securities, letter-of-credit rights, letters of credit, supporting obligations,
any other contract rights or rights to the payment of money, Intellectual
Property and general intangibles, all substitutions and replacements therefor,
and all additions, attachments, accessories and accessions to such property, and
all proceeds (including insurance proceeds) thereof (with each of the foregoing
terms that are defined in the UCC having the meaning set forth in the UCC).

“Collateral Certificate”—as defined in subsection 4.2b.(8).

“Common Stock” means Cardium’s common stock.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ownership of
securities, by contract or otherwise; “Controlling” and “Controlled” have
meanings correlative thereto.

“Default Rate”—as defined in Section 2.7.

“Event of Default”—as defined in Section 8.1.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof (including pursuant
to any “synthetic lease” financing), (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred

 

2



--------------------------------------------------------------------------------

purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed (the amount of such Indebtedness being deemed to be equal to the
lesser of (i) the amount of such Indebtedness and (ii) the fair market value of
the property that would be subject to such Lien), (f) all Guarantees by such
Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Intellectual Property” means any and all copyright, trademark, servicemark,
patent, design right, software, license, trade secret and intangible rights of
any Borrower and any applications, registrations, claims, licenses, awards,
judgments, amendments, renewals, extensions, improvements and insurance claims
related to any of the foregoing, now owned or hereafter acquired, or any claims
for damages by way of any past, present or future infringement of any of the
foregoing.

“Lender”—as defined in the heading hereof.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, and (b) the interest of a vendor or a lessor under any conditional
sale agreement, Capital Lease or title retention agreement relating to such
asset; provided that “Lien” shall not include the interest of a lessor under an
operating lease.

“Loan” means the aggregate principal amount of all advances made by Lender
pursuant hereto.

“Loan Documents” means this Agreement, the Note, the Warrant and each other
agreement or instrument executed and delivered by any Borrower in connection
herewith.

“Note”—as defined in Section 2.2.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loan, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Borrowers to the Lender arising under
this Agreement, the Notes or any other agreement or instrument relating thereto,
and other debt, obligations and liabilities of any kind whatsoever of Borrowers
to Lender, now existing or arising in the future, excluding any warrants or
other equity interests.

“Permitted Liens” means (i) Liens in favor of Lender, (ii)Liens for taxes not
yet due or for taxes being contested in good faith and which do not involve, in
the judgment of Lender, any risk of the sale, forfeiture or loss of any of the
Collateral, (iii) Liens existing on the date hereof and described on

 

3



--------------------------------------------------------------------------------

Schedule 5.7 hereto, (iv) purchase money security interests (including the
interests of lessors under Capital Leases), provided that the security interest
attaches only to the financed property (and any accessions, attachments,
replacements or improvements thereon) and secures no obligations than the
balance of the purchase price thereof, and (v) inchoate materialmen’s,
mechanic’s, repairmen’s and similar liens arising by operation of law in the
normal course of business and which are not delinquent, (vi) other Liens
subordinated to the Liens in favor of the Lender on terms satisfactory to Lender
in its sole discretion, (vii) Liens of carriers, warehousemen, mechanics,
materialmen, vendors, and landlords incurred in the ordinary course of business,
(viii) Liens arising from bankers’ liens, rights of setoff and similar Liens
incurred on deposits or securities accounts made in the ordinary course of
business to the extent the Lender has a security interest in such accounts,
(ix) Liens for taxes not at the time delinquent or thereafter payable without
penalty or being contested in good faith, provided provision is made to the
reasonable satisfaction of the Lender for the eventual payment thereof if
subsequently found payable; (x) Liens consisting of easements, rights-of-way,
minor defects or irregularities in title, zoning restrictions or other
restrictions on the use of real property that do not, in the aggregate,
interfere in any material respect with the ordinary conduct of business of the
Borrowers and their subsidiaries taken as a whole; and (xi) Liens arising from
cash deposits to secure letters of credit and surety obligations not to exceed
the aggregate principal amount of $500,000 at any time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“UCC” means the Uniform Commercial Code, as in effect in any applicable
jurisdiction, as amended from time to time.

“Warrant” means the warrant to purchase 93,333 shares of Common Stock to be
issued by Cardium to Lender at the Closing, substantially in the form of Exhibit
B hereto.

Any accounting term used but not defined herein shall be construed in accordance
with GAAP and all calculations shall be made in accordance with GAAP. The term
“financial statements” shall include the accompanying notes and schedules. All
other terms used but not defined herein which are defined in the UCC shall have
the meanings given to such terms in the UCC.

 

2. LOAN AND TERMS OF PAYMENT.

2.1 Advances. Subject to satisfaction of the conditions set forth herein, Lender
will make the Loan to Borrowers in a single advance at the Closing, in a maximum
principal amount of $5,000,000. In the event that the Borrowers request an
advance of less than $5,000,000, the excess of such maximum principal amount
over the amount advanced to the Borrowers at the Closing shall not be available
for borrowing at a later date.

2.2. Promise to Pay. Borrowers jointly and severally promise to pay to Lender
the principal of and interest on the Loan, on such date or dates, at the
interest rate and in the manner set forth in the promissory note, the form of
which is attached hereto as Exhibit A (the “Note”).

2.3. Request for Loan. Borrowers will notify Lender in writing (which shall
include facsimile and email) no later than 1:00 p.m. New York City time, at
least three (3) Business Days prior to the Closing Date on which the Borrowers
request that the Loan be advanced. Such notice shall indicate the amount of the
Loan requested by Borrowers to be advanced on such Closing Date and the account
to which advance is to be disbursed. Subject to Borrowers’ satisfaction of the
conditions precedent set forth in Section 4 hereof, Lender shall make the Loan
by wire transfer to such account as specified by Borrowers. Notwithstanding
anything to the contrary contained herein, in no event will the Closing Date be
later than November 30, 2007.

 

4



--------------------------------------------------------------------------------

2.4. Voluntary Prepayment. Borrowers may, at their option, prepay the principal
amount of the Loan in whole at any time or in part, from time to time; provided
that each prepayment of principal shall be accompanied by the payment of (x) all
accrued but unpaid interest on the principal amount prepaid to the date of
prepayment, and (y) a prepayment fee equal to (1) four percent (4%) of the
principal amount prepaid, for any prepayment received prior to the first
anniversary of the Closing Date, (2) three percent (3%) of the principal amount
prepaid, for any prepayment received on or after the first anniversary of the
Closing Date but prior to the second anniversary of the Closing Date, and
(3) one percent (1%) of the principal amount prepaid, for any prepayment
received on or after the second anniversary of the Closing Date.

2.6. Late Fees. If Lender does not receive any payment hereunder or under the
Note within ten (10) days after its due date, then Borrowers agree to pay a late
fee equal to the lesser of (i) five percent (5%) of such overdue amount or
(ii) the maximum amount permitted to be charged under applicable law.

2.7. Default Rate. The Loan shall bear interest, from and after the occurrence
and during the continuance of an Event of Default, at a rate equal to the lesser
of (i) four percent (4%) above the rate of interest applicable immediately prior
to the occurrence of the Event of Default and (ii) the maximum amount permitted
to be charged under applicable law (the “Default Rate”). Lender shall have the
option, upon the occurrence and during the continuance of an Event of Default,
to accelerate the Loan and make the entire unpaid principal amount, together
with all accrued and unpaid interest thereon, and any other sum payable in
respect thereof or under any Loan Document immediately due and payable and
subject to the Default Rate. The application of the Default Rate shall not be
interpreted or deemed to extend any cure period or waive any default or
otherwise limit Lender’s right or remedies.

 

3. SECURITY INTEREST.

3.1. Grant of Security Interest. As a security for the prompt payment and
performance of the Obligations, Borrowers hereby grant to Lender a lien on and
security interest in the Collateral.

3.2. Financing Statements. Borrowers hereby authorize Lender to file financing
statements, continuation statements and such other documents as Lender shall
deem necessary or appropriate with all appropriate jurisdictions to perfect
Lender’s security interest granted hereby.

3.3. Release of Intellectual Property Security Interest. Lender agrees that at
such time as Cardium shall have received, following the date hereof, net
proceeds from the sale of equity securities, licensing transactions, payments
made by joint venturers or other parties to collaborative ventures and/or
dispositions of assets outside the ordinary course of business and permitted
hereunder, in an aggregate amount of no less than $25,000,000, the Intellectual
Property shall no longer constitute a part of the Collateral and Lender shall,
at the request and at the sole expense of Borrowers, execute such termination
statements and other documents as shall be necessary to evidence of the release
of Lender’s security interest in the Intellectual Property. Notwithstanding the
foregoing, the Collateral at all times shall include all accounts and general
intangibles that consist of rights to payment and proceeds from the sale,
licensing or disposition of all or any part of, or rights in, the Intellectual
Property.

3.4. Termination of Security Interest. The Lender’s Lien on the Collateral shall
continue until all of the Obligations are indefeasibly paid in full. Upon such
payment in full, the Lender shall, at Borrowers’ sole cost and expense, release
its Liens in the Collateral and all rights therein shall revert to Borrowers.

 

5



--------------------------------------------------------------------------------

3.5 Additional Provisions Relating to Security Interest.

a. Notwithstanding the foregoing provisions of this Section 3, the grant of a
security interest as provided herein shall not extend to, and the term
“Collateral” shall not include, any general intangibles of Borrowers (whether
owned or held as licensee or lessee, or otherwise), to the extent that (i) such
general intangibles are not assignable or capable of being encumbered as a
matter of law or, with respect to intangibles held as licensee or lessee, under
the terms of the license, lease or other agreement applicable thereto (but
solely to the extent that any such restriction shall be enforceable under
applicable law), without the consent of the licensor or lessor thereof or other
applicable party thereto and (ii) such consent has not been obtained; provided,
however, that the foregoing grant of security interest shall extend to, and the
term “Collateral” shall include, (A) any general intangible which is an account
receivable or a proceed of, or otherwise related to the enforcement or
collection of, any account receivable, or goods which are the subject of any
account receivable, (B) any and all proceeds of any general intangibles which
are otherwise excluded to the extent that the assignment or encumbrance of such
proceeds is not so restricted, and (C) upon obtaining the consent of any such
licensor, lessor or other applicable party’s consent with respect to any such
otherwise excluded general intangibles, such general intangibles as well as any
and all proceeds thereof that might have theretofore have been excluded from
such grant of a security interest and the term “Collateral”.

b. Anything herein to the contrary notwithstanding, in no event shall the
Collateral include, and no Borrower shall be deemed to have granted a security
interest in, any of such Borrower’s right, title or interest in any of the
outstanding voting capital stock or other ownership interests of a Controlled
Foreign Corporation (as defined below) in excess of 65% of the voting power of
all classes of capital stock or other ownership interests of such Controlled
Foreign Corporation entitled to vote; provided that (i) immediately upon the
amendment of the Internal Revenue Code to allow the pledge of a greater
percentage of the voting power of capital stock or other ownership interests in
a Controlled Foreign Corporation without adverse tax consequences, the
Collateral shall include, each Borrower shall be deemed to have granted a
security interest in, such greater percentage of capital stock or other
ownership interests of each Controlled Foreign Corporation; and (ii) if no
adverse tax consequences to such Borrower shall arise or exist in connection
with the pledge of any Controlled Foreign Corporation, the Collateral shall
include, and Debtor shall be deemed to have granted a security interest in, such
Controlled Foreign Corporation. As used herein, “Controlled Foreign Corporation”
shall mean a “controlled foreign corporation” as defined in the U.S. Internal
Revenue Code.

c. Lender agrees that, notwithstanding the terms of any account control
agreements, while no Event of Default exists and is continuing Lender (i) shall
refrain from exerting control over any deposit or securities accounts subject to
such account control agreements, (ii) shall defer to Borrowers’ control over the
assets and proceeds in such accounts, including Borrowers’ ability to withdraw
from, or otherwise direct the disposition of funds from, deposit accounts for
the payment of Borrowers’ obligations to third parties as they become due and
payable, and including Borrowers’ ability to withdraw from, designate
investments in, or otherwise direct activities in its securities accounts, and
(iii) shall not send a “Notice of Exclusive Control” (or similar notice pursuant
to which Lender purports to exert exclusive control over any deposit or
securities account of Borrowers) to the applicable bank, broker or other
securities intermediary party to an account control agreement.

 

6



--------------------------------------------------------------------------------

4. CLOSING; CONDITIONS TO CLOSING

4.1 Closing. Subject to satisfaction of all conditions thereto, the Loan shall
be advanced to Borrowers at a Closing to be held at the offices of the Lender,
or such other place as may be agreed upon by the parties.

4.2. Conditions Precedent to Closing. The obligation of Lender to make the Loan
is subject to the satisfaction, as reasonably determined by Lender, on or prior
to the Closing Date, of each of the following conditions, any of which may be
waived by Lender in its sole discretion:

 

  a. Borrowers shall have duly executed and delivered to Lender:

 

  (1) this Agreement;

 

  (2) the Note;

 

  b. Cardium shall have executed and delivered to the Lender the Warrant;

 

  c. Borrowers shall have delivered to Lender:

 

  (1) a certificate of the Secretary of each Borrower, substantially in the form
of Exhibit C hereto, with the attachments described therein;

 

  (2) a certificate of the Chief Executive Officer or Chief Financial Officer of
each Borrower confirming that all representations and warranties in Section 5
hereof are true in all material respects as of the Closing Date, that all
conditions to the making of the Loan have been satisfied, and that no Event of
Default, or event which, with the giving of notice and/or passage of time would
become an Event of Default, has occurred and is continuing or will result from
the making of the Loan;

 

  (3) a certificate of good standing of each Borrower as of a recent date
acceptable to Lender from the Secretaries of State of Delaware and California;

 

  (4) current UCC search results evidencing no Liens on the Collateral other
than Permitted Liens;

 

  (5) filed copies of UCC financing statements, collateral assignments and
termination statements, with respect to the Collateral, as Lender shall request;

 

  (6) certificates of insurance evidencing the insurance coverage required
pursuant to Section 6.3 herein;

 

  (7) to the extent obtainable prior to Closing using commercially reasonably
efforts of the Borrowers, a landlord consent in favor of the Lender executed by
the landlord for any location where material Collateral is located,
substantially in the form of Exhibit D hereto;

 

  (8) for each Borrower, a completed certificate in the form of Exhibit E hereto
(the “Collateral Certificate”);

 

  (9) an account control agreement, in form and substance reasonably acceptable
to Lender, for each deposit and securities account listed on the Collateral
Certificate and that has or is expected to have an average balance in excess of
$10,000;

 

  (10) an amount equal to the excess of (i) (x) $100,000, representing Lender’s
commitment fee, plus (y) Lender’s out-of-pocket expenses incurred in connection
with its entering into this Agreement and the transactions contemplated hereby,
over (ii) $25,000, representing the good faith deposit previously paid by
Borrowers to Lender; and

 

7



--------------------------------------------------------------------------------

  d. Borrowers shall have taken such further actions and delivered or executed
and delivered such further documents and instruments as Lender may reasonably
request in order to consummate the transactions contemplated hereby.

 

5. REPRESENTATIONS AND WARRANTIES OF BORROWERS.

Each Borrower represents, warrants and covenants as of the date of this
Agreement and as of the Closing Date that:

5.1. Due Organization and Authorization. Each Borrower’s legal name is as set
forth in the heading of this Agreement. Each Borrower is, and will remain, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, has its chief executive offices at the location specified in the
heading to this Agreement, and is, and will remain, duly qualified as a foreign
corporation and in good standing in every jurisdiction where the conduct of its
business or its ownership or leasing of assets make such qualification
necessary, except where the failure to so qualify, individually and in the
aggregate, would not have a material adverse effect on the Borrower, its
business or the Collateral. This Agreement and the other Loan Documents to which
it is a party have been duly authorized, executed and delivered by each Borrower
and each constitutes the legal, valid and binding obligation of such Borrower,
enforceable against it in accordance with its terms.

5.2. Third Party Consents. No filing or register with, or approval, waiver or
consent of, any Governmental Authority or any other Person is required in
connection with the entry into, or performance by any Borrower of, any of the
Loan Documents, except (i) such as have been obtained and are in full force and
effect, (ii) the filing of the financing statements by the Lender to perfect the
security interest granted hereunder, and (iii) any securities filings related to
the Warrant.

5.3. No Conflicts. The entry into, and performance by the Borrowers of, the Loan
Documents will not (i) violate any of the organizational documents of any
Borrower or any judgment, order, law, regulation or decree applicable to any
Borrower, or (ii) result in any breach of or constitute a default under any
contract to which any Borrower is a party, or result in the creation of any Lien
or claim on any property of a Borrower (except for Liens in favor of Lender)
pursuant to any indenture, mortgage, deed of trust, bank loan, credit agreement,
or other agreement or instrument to which any Borrower is a party or by which
any Borrower or any of its assets is bound.

5.4. Litigation. There are no suits or proceedings pending or threatened in or
before any court, arbitration panel, commission, board or other administrative
agency against or affecting any Borrower or its assets which could, in the
aggregate, have a material adverse effect on the Borrowers’ business or
financial condition, taken as a whole, the Collateral or any Borrower’s ability
to perform its obligations under the Loan Documents, nor, to the best of
Borrowers’ knowledge, is there any basis therefor.

5.5. Financial Statements. Cardium has heretofore delivered to Lender its
audited consolidated balance sheets as of December 31, 2006, and December 31,
2005, and the related consolidated statements of income and cash flows for the
twelve month periods then ended, and its unaudited consolidated balance sheet as
of June 30, 2007, and related consolidated statements of income and cash flows
for the fiscal quarter period then ended. All financial statements of Borrowers
heretofore delivered to Lender and to be delivered pursuant to Section 6.2 have
been and will be prepared in accordance with GAAP (subject, in the case of
interim statements, to normal year-end adjustments and the absence of
footnotes), and since the date of the most recent financial statement, there has
been no material adverse change in Borrowers’ business or financial condition.

 

8



--------------------------------------------------------------------------------

5.6. Use of Proceeds. The proceeds of the Loan shall be used for general working
capital purposes. Each of the Borrowers acknowledges that it will benefit
directly and indirectly from the Loan advanced to the Borrowers.

5.7. Collateral. Borrowers are, and will remain, the sole and lawful owners, and
in possession of, the Collateral, other than (a) inventory sold in the ordinary
course of business (b) Collateral which is licensed by or to any Borrower and
(c) assets maintained with third parties in the ordinary course of business.
Borrowers have the sole right and lawful authority to grant the security
interest described in this Agreement. The Collateral is, and will remain, free
and clear of all liens, claims and encumbrances of any kind whatsoever, except
for Permitted Liens.

5.8. Compliance with Laws. Borrowers are and will remain in compliance in all
material respects with all laws, statutes, ordinances, rules and regulations
applicable to it including, without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls any Borrower is or shall be
(a) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (b) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations. Each Borrower shall be in compliance
with the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA except to the extent that any such failure to
comply could not, in the aggregate, reasonably be expected to result in a
material adverse effect on the Borrowers’ business or financial condition, taken
as a whole. No Borrower is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, and no Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulations T, U and X of the Board
of Governors of the Federal Reserve System).

5.9. Intellectual Property. The Intellectual Property is and will remain free
and clear of all liens, claims and encumbrances of any kind whatsoever, except
for Permitted Liens and licenses described in Section 8.3. No Borrower has
entered into or will enter into any other agreement or financing arrangement
with any Person other than Lender pursuant to which such Borrower agrees that it
will not grant any Lien on or in its Intellectual Property.

5.10. Full Disclosure. No representation, warranty or other statement made by
any Borrower herein or in any certificate or written statement furnished to
Lender contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein, in light of the circumstances under which they were made, not
misleading, it being recognized by Lender that any projections and forecasts
provided by Borrowers in good faith and based upon reasonable assumptions are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections and forecasts may differ from the projected or
forecasted results.

 

6. AFFIRMATIVE COVENANTS.

6.1. Notice to Lender. Borrowers shall give prompt notice to Lender of (i) any
change or event that is, or could reasonably be expected to result in, a
violation of any of Borrowers’ covenants contained

 

9



--------------------------------------------------------------------------------

herein, (ii) any change in the accuracy in any material respect of any of the
representations and warranties provided in Section 5 above, or (iii) the
occurrence of an Event of Default or event which, with the giving of notice
and/or lapse of time would become an Event of Default.

6.2. Financial Statements; Regulatory Filings. Cardium shall deliver to Lender
(i) within 60 days following the end of each fiscal quarter, consolidated and
consolidating balance sheets of Cardium and its subsidiaries as of the end of
such fiscal quarter, and consolidated and consolidating statements of income and
cash flows for such fiscal quarter and for the year to date, certified by
Cardium’s Chief Financial Officer as being prepared in accordance with GAAP
(subject to normal year-end adjustments and the absence of footnotes), and
(ii) within 90 days after the end of each fiscal year, audited financial
statements certified by Marcum & Kliegman LLP or other independent certified
public accountant selected by Cardium and reasonably satisfactory to Lender.
Financial statements required pursuant to the preceding sentence (other than
consolidating statements) may be in the form filed by Cardium with the
Securities and Exchange Commission in compliance with Regulation S-X. All
financial statements delivered pursuant to this Section 6.2 shall be accompanied
by a compliance certificate, signed by the Chief Executive Officer or Chief
Financial Officer of each of Cardium, substantially in the form of Exhibit F
hereto. Cardium shall deliver to Lender copies of all reports filed by any
Borrower with the Securities and Exchange Commission or distributed by Cardium
to its stockholders generally, no later than the date on which first transmitted
to the Securities and Exchange Commission or Cardium’s stockholders, as
applicable.

6.3. Insurance. Borrowers, at their expense, shall keep the Collateral insured
at all times, with insurers reasonably satisfactory to Lender against loss or
damage and in an amount no less than the full replacement value of the
Collateral, with deductible amounts and other terms of the kind and nature that
the same or similar businesses would maintain. Upon Lender’s request, Borrowers
shall deliver to Lender policies or certificates of insurance evidencing such
coverage. Each policy shall name Lender as a loss payee, shall provide for
coverage to Lender regardless of the breach by an insured of any warranty or
representation made therein, shall not be subject to co-insurance, and shall
provide that coverage may not be canceled or altered by the insurer except upon
30 days’ prior written notice to Lender. Borrowers appoint Lender as their
attorney-in-fact to make proof of loss, claim for insurance and adjustments with
insurers, and to receive payment of and execute or endorse all documents, checks
or drafts in connection with insurance payments, at any time that an Event of
Default exists. If an Event of Default has occurred and is continuing, the
proceeds of insurance received by any Borrower shall be applied, at the option
of Lender, to repair or replace the Collateral or to reduce any of the
Obligations.

6.4. Agreement with Landlord. Borrowers shall use commercially reasonable
efforts to obtain and maintain such landlord consents with respect to any real
property on which material Collateral is located as Lender may reasonably
require.

6.5. Protection of Intellectual Property. Borrowers shall take all necessary
actions in the exercise of their reasonable business judgment to: (a) protect,
defend and maintain the validity and enforceability of their material
Intellectual Property, (b) promptly advise Lender in writing of material
infringements of their Intellectual Property and, should the Intellectual
Property be material to a Borrower’s business, promptly sue for infringement,
misappropriation or dilution and to recover any and all damages for such
infringement, misappropriation or dilution, (c) not allow any Intellectual
Property material to a Borrower’s business to be abandoned, forfeited or
dedicated to the public without Lender’s written consent, and (d) notify Lender
immediately if a Borrower knows or has reason to know that any application or
registration relating to any material patent, trademark or copyright (now or
hereafter existing) may become abandoned or dedicated, or of any materially
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding a
Borrower’s ownership of any Intellectual Property, its right to register the
same, or to keep and maintain the same.

 

10



--------------------------------------------------------------------------------

6.6. Special Collateral Covenants.

 

  a. Until otherwise directed by Lender following the occurrence and during the
continuance of an Event of Default, Borrowers shall remain in possession of the
Collateral that than assets maintained with third parties in accordance with the
Borrowers’ ordinary course of business; provided, however, that Borrowers shall
deliver to Lender (i) at Lender’s request, any chattel paper or instrument that
constitutes a part of the Collateral, and (ii) any other Collateral in which
Lender’s security interest may be perfected only by possession. Lender may
inspect any of the Collateral during normal business hours after giving
Borrowers at least one Business Day’s prior notice. Upon Lender’s request,
Borrowers will promptly notify Lender in writing of the location of any
Collateral.

 

  b. Borrowers shall (i) use the Collateral only in their respective trades or
businesses, (ii) maintain all of the Collateral material to their businesses in
good operating order and repair, normal wear and tear excepted, (iii) use and
maintain the Collateral only in material compliance with manufacturers’
recommendations and all applicable laws, and (iv) keep all of the Collateral
free and clear of all Liens (except for Permitted Liens).

 

  c. Lender does not authorize and Borrowers agree that they shall not (i) part
with possession of any of the Collateral (except (A) to Lender, (B) for the
purposes of maintenance and repair or (C) to maintain with third parties in
accordance with the Borrowers’ ordinary course of business), (ii) remove any of
the Collateral from the continental United States, or (iii) sell, rent, lease,
mortgage, license, grant a security interest in or otherwise transfer or
encumber (except for Permitted Liens) any of the Collateral; provided, however,
that Borrowers may (A) sell inventory in the ordinary course of business,
(B) dispose of equipment and inventory which has become obsolete (C) license its
Intellectual Property and (D) otherwise dispose of assets in its ordinary course
of business.

 

  d. Borrowers shall pay promptly when due all material taxes, license fees,
assessments and public and private charges levied or assessed on any of the
Collateral, on its use, or on this Agreement or any of the other Loan Documents,
except as may be contested in good faith by the appropriate procedures. At its
option, if Borrowers fail to promptly pay same and is not contesting such
amounts in good faith, Lender may discharge taxes, liens, security interests or
other encumbrances at any time levied or placed on the Collateral and may pay
for the maintenance, insurance and preservation of the Collateral and effect
compliance with the terms of this Agreement or any of the other Loan Documents.
Borrowers agree to reimburse Lender, on demand, for all out-of-pocket costs and
expenses incurred by Lender in connection with such payment or performance and
agrees that such reimbursement obligation shall constitute Obligations and shall
bear interest, at the Default Rate, until paid in full.

 

  e. Borrowers shall, at all times, keep accurate and complete records of the
Collateral, and Lender shall have the right to inspect and make copies of all of
Borrowers’ books and records relating to the Collateral during normal business
hours, after giving Borrowers at least one Business Day’s prior notice.

 

  f.

Borrowers agree and acknowledge that any third person who may at any time
possess all or any portion of the Collateral shall be deemed to hold, and shall
hold, the Collateral as the

 

11



--------------------------------------------------------------------------------

 

agent of, and as pledge holder for, Lender. At any time at which an Event of
Default has occurred and is continuing, Lender may give notice to any third
person described in the preceding sentence that such third person is holding the
Collateral as the agent of, and as pledge holder for, the Lender.

 

  g. Borrowers shall indemnify and hold harmless Lender, its successors and
assigns, and their respective directors, officers, agents and employees, from
and against all claims, actions and suits (including, without limitation,
related attorneys’ fees) of any kind whatsoever arising, directly or indirectly,
in connection with any of the Collateral. Notwithstanding the foregoing,
Borrowers shall not be required to indemnify Lender against any losses, claims
or expenses which are finally judicially determined to have resulted from the
gross negligence or willful misconduct of Lender.

6.7. Further Assurances. Borrowers shall, upon request of Lender, furnish to
Lender such further information, execute and deliver to Lender such documents
and instruments (including, without limitation, UCC financing statements and
continuation statements) and shall do such other acts and things as Lender may
at any time reasonably request relating to the perfection or protection of the
security interest created by this Agreement or for the purpose of carrying out
the intent of this Agreement.

 

7. NEGATIVE COVENANTS

Without the prior written consent of Lender:

7.1. Liens. Borrowers shall not create, incur, assume or permit to exist any
lien on any of their assets, including, without limitation, their Intellectual
Property, except Permitted Liens. No Borrower shall enter into any other
agreement or financing arrangement with any Person other than Lender pursuant to
which such Borrower agrees that it will not grant any Lien on or in its
Intellectual Property except for usual and customary provisions in licenses of
Intellectual Property and equipment leases.

7.2. Dispositions. Borrowers shall not convey, sell, lease, transfer or
otherwise dispose of all or any material part of the Collateral without the
prior written consent of Lender, except (i) as permitted pursuant to
Section 6.6, (ii) transfers in connection with Permitted Liens and
(iii) intercompany transfers among the Borrowers and any subsidiaries.

7.3. Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year. No Borrower shall (i) change its name or
state of incorporation, (ii) relocate its chief executive office without 30
days’ prior written notification to Lender, (iii) engage in any business other
than or reasonably related or incidental to the businesses currently engaged in
by such Borrower or (iv) change its fiscal year end.

7.4. Dividends. Cardium shall not pay any dividends or make any distribution or
payment in respect of, or redeem, retire or purchase any of its capital stock or
other equity interests, provided that: (a) Cardium may declare and make
dividends or other distributions payable solely in the common stock or other
common equity interests of such Person; (b) Cardium may purchase, redeem or
otherwise acquire equity interests issued by it with the proceeds received from
the substantially concurrent issue of new shares of its common stock or other
common equity interests; and (c) Cardium may repurchase the stock of former
employees, in an aggregate amount not to exceed $100,000 in any calendar year,
and may repurchase stock deemed to occur upon exercise of stock options,
warrants or other convertible securities to the extent the shares of such stock
represent a portion of the exercise price of such options, warrants or
convertible securities.

 

12



--------------------------------------------------------------------------------

7.5. Sale of Equity. Cardium shall not sell, transfer or distribute any equity
securities of InnerCool or TRC. Neither InnerCool nor TRC shall issue any equity
securities to any Person other than Cardium.

7.6. Transactions with Affiliates. Borrowers shall not directly or indirectly
enter into or permit to exist any material transaction with any Affiliate of a
Borrower, except for transactions that are in the ordinary course of business,
upon fair and reasonable terms that are no more favorable to such Affiliate than
would be obtained in an arm’s-length transaction with an unrelated third party.

7.7. Compliance. No Borrower shall become an “investment company” or be
controlled by an “investment company,” within the meaning of the Investment
Company Act of 1940, or fail to comply with any of the other laws and
regulations described in Section 5.8 herein.

 

8. DEFAULT AND REMEDIES.

8.1. Events of Default. Each of the following shall constitute an Event of
Default:

 

  a. Borrowers fail to pay within three (3) Business Days of the date when due
any installment of principal or interest or other amount payable under any of
the Loan Documents;

 

  b. any Borrower violates or is in breach of any of its covenants contained in
Section 7 hereof;

 

  c. any Borrower violates or is in breach of any of its obligations under any
of the Loan Documents, other than those provisions contemplated by the preceding
clauses a. and b., and fails to cure such breach within 30 days after written
notice from Lender (or within 30 days after the occurrence of such violation or
breach, if such Borrower has failed to give Lender prompt notice of the
occurrence thereof in accordance with Section 6.1 hereof);

 

  d. any warranty, representation or statement made by any Borrower in any of
the Loan Documents or otherwise in writing in connection with any of the
Obligations shall prove at any time to be false or misleading in any material
respect;

 

  e. any of the Collateral is subjected to attachment, execution, levy, seizure
or confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against any Borrower or any of the
Collateral, which in the judgment of Lender subjects any of the Collateral to a
material risk of attachment, execution, levy, seizure or confiscation, and no
bond is posted or protective order obtained which is sufficient, in the judgment
of Lender, to negate such risk;

 

  f. any Borrower is in material breach or default under any other agreement
between such Borrower and Lender beyond any applicable grace period;

 

  g. any Borrower dissolves, terminates its existence, becomes insolvent or
ceases to do business as a going concern, or takes any corporate action in
contemplation of any of the foregoing;

 

  h. a receiver, liquidator, custodian, trustee or similar officer is appointed
for all or of any material part of the property of any Borrower, or a Borrower
makes or initiates any proceeding seeking to make an assignment for the benefit
of creditors;

 

  i.

any Borrower files a petition seeking an order for relief under any bankruptcy,
insolvency or similar law, or files an answer admitting the material allegations
of any such petition filed against it, or takes any corporate action in
furtherance thereof; or any Borrower is unable to

 

13



--------------------------------------------------------------------------------

 

pay its debts generally as they mature, or so states in writing; or any petition
under any bankruptcy, insolvency or similar law is filed against any Borrower
and is not dismissed within 60 days after the filing thereof;

 

  j. except as specifically authorized herein or as consented to in writing by
Lender, any Borrower files an amendment or termination statement relating to a
filed financing statement naming Lender (or its successor) as secured party and
describing the Collateral;

 

  k. there is a material adverse change in the Collateral or in the financial
condition of Cardium and its subsidiaries, taken as a whole, as reasonably
determined by Lender;

 

  l. any Borrower defaults under any other material obligation for (i) borrowed
money, (ii) the deferred purchase price of property or (iii) payments due under
any lease agreement and as a result of such default the holder of such
obligation has the right to accelerate the maturity thereof; or

 

  m. Cardium shall fail to receive net proceeds from sale of equity securities,
licensing transactions, payments made by joint venturers or other parties to
collaborative ventures and/or dispositions of assets outside the ordinary course
of business and permitted hereunder, in an aggregate amount of no less than
$25,000,000, after the date hereof and prior to June 30, 2008.

8.2. Lender Remedies. Upon the occurrence and during the continuance of an Event
of Default, (i) any obligation of the Lender to make advances of the Loan shall
terminate, (ii) Lender, at its option, may declare any or all of the Obligations
to be immediately due and payable, whereupon the same shall become immediately
due and payable, without demand or notice to Borrower; provided, however, that
upon the occurrence of an Event of Default described in subsection 8.1.i, all of
the Obligations shall immediately become due and payable without any
declaration, notice or other action by Lender; and (iii) all of the outstanding
Obligations shall bear interest at the Default Rate until paid in full. In
addition to any other rights and remedies it may have at law or in equity,
Lender shall have all of the rights and remedies of a secured party following
default under the UCC and under any other applicable law. Without limiting the
foregoing, Lender shall have the right to (i) notify any account debtor of a
Borrower or any obligor on any instrument which constitutes part of the
Collateral to make payment directly to Lender, (ii) with or without legal
process, enter any premises where the Collateral may be and take possession of
and remove the Collateral from the premises or store it on the premises,
(iii) sell the Collateral at public or private sale, in whole or in part, and
have the right to bid and purchase at said sale, or (iv) lease or otherwise
dispose of all or part of the Collateral, applying proceeds from such
disposition to the Obligations in such order as Lender may elect. If requested
by Lender, Borrowers shall promptly assemble the Collateral and make it
available to Lender at a place to be designated by Lender which is reasonably
convenient to the parties. Lender may also render any or all of the Collateral
unusable at the Borrowers’ premises and may dispose of such Collateral on such
premises without liability for rent or costs. Any notice that Lender is required
to give to Borrowers under the UCC of the time and place of any public sale or
the time after which any private sale or other intended disposition of the
Collateral is to be made shall be deemed to constitute reasonable notice if such
notice is given to the last known address of Borrowers at least five (5) days
prior to such action. All rights and remedies provided to Lender herein or at
law or in equity are cumulative, and none of such rights or remedies is
exclusive.

8.3. Lender’s Intellectual Property Remedies. Notwithstanding any release of
Lender’s security interest in the Intellectual Property pursuant to Section 3.3
hereof, in addition to the remedies provided in Section 8.2 above and any other
remedies available to it at law or in equity, Borrowers hereby grant to Lender
and any transferee of Collateral, for purposes of exercising its remedies as
provided herein, an

 

14



--------------------------------------------------------------------------------

irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Borrowers) to use, license or sublicense any
Intellectual Property now owned or hereafter acquired by Borrowers, and wherever
the same may be located, and including in such license access to all media in
which any of the licensed items may be recorded or stored and to all computer
software and programs used for the compilation or printout thereof.

8.4. Sale of Collateral. Proceeds from any sale or lease or other disposition of
Collateral shall be applied: first, to all costs of repossession, storage, and
disposition, including without limitation attorneys’, appraisers’, and
auctioneers’ fees; second, to discharge the Obligations, in whatever order
Lender shall elect, in its sole discretion; and third, to Borrowers or such
other Person as shall be entitled thereto. Borrowers shall remain fully liable,
jointly and severally, for any deficiency.

 

9. MISCELLANEOUS.

9.1. Assignment. This Agreement, the Note and/or any of the other Loan Documents
may be assigned, in whole or in part, by Lender to another institutional lender,
without notice to Borrowers, and Borrowers agree not to assert against any such
assignee, or assignee’s assigns, any defense, set-off, recoupment claim or
counterclaim which any Borrower has or may at any time have against Lender for
any reason whatsoever; provided, however, that Lender shall not assign this
Agreement, the Note or any other Loan Document to a competitor of any Borrower.
Borrowers agree that if Borrowers receive written notice of an assignment from
Lender, Borrowers will pay all amounts payable under any assigned Loan Documents
to such assignee or as instructed by Lender. Borrowers also agree to confirm in
writing receipt of the notice of assignment as may be reasonably requested by
Lender or assignee.

9.2. Notices. All notices to be given in connection with this Agreement shall be
in writing, shall be addressed to the parties at their respective addresses set
forth in this Agreement (unless and until a different address may be specified
in a written notice to the other party), and shall be deemed given (i) on the
date of receipt if delivered in hand or by confirmed facsimile or electronic
transmission, (ii) on the next Business Day after being sent by express mail or
national overnight courier service, and (iii) on the fourth Business Day after
being sent by registered or certified mail, postage prepaid, return receipt
requested. Any notice to any of the Borrowers shall be sufficiently given if
delivered to such Borrower in care of Cardium.

9.3. Correction of Loan Documents. Lender may correct patent errors and fill in
all blanks in this Agreement or the Collateral Certificate consistent with the
agreement of the parties.

9.4. Performance. Time is of the essence of this Agreement. This Agreement shall
be binding, jointly and severally, upon all parties described as “Borrower” and
their respective successors and assigns, and shall inure to the benefit of
Lender, its successors and assigns.

9.5. Payment of Fees. Whether or not any Closing occurs or any portion of the
Loan is advanced to Borrowers, Borrowers agree, jointly and severally, to pay on
demand all reasonable attorneys’ fees and other costs incurred by Lender in
connection with the enforcement, assertion, defense or preservation of Lender’s
rights and remedies under this Agreement, or if prohibited by law, such lesser
sum as may be permitted. Borrowers further agree that such fees and costs shall
constitute Obligations and, if not paid when due, shall bear interest at the
Default Rate until paid in full.

9.6. Rights Cumulative. Lender’s rights and remedies under this Agreement or
otherwise arising are cumulative and may be exercised singularly or
concurrently. Neither the failure nor any delay on the part of the Lender to
exercise any right, power or privilege under this Agreement shall operate as a
waiver, nor shall any single or partial exercise of any right, power or
privilege preclude any other or

 

15



--------------------------------------------------------------------------------

further exercise of that or any other right, power or privilege. LENDER SHALL
NOT BE DEEMED TO HAVE WAIVED ANY OF ITS RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY ANY BORROWER UNLESS SUCH WAIVER
IS EXPRESSED IN WRITING AND SIGNED BY LENDER. A waiver on any one occasion shall
not be construed as a bar to or waiver of any right or remedy on any future
occasion.

9.7. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
all prior understandings (whether written, verbal or implied) with respect to
such subject matter. THIS AGREEMENT SHALL NOT BE CHANGED OR TERMINATED ORALLY OR
BY COURSE OF CONDUCT, BUT ONLY BY A WRITING SIGNED BY BOTH PARTIES. Section
headings contained in this Agreement have been included for convenience only,
and shall not affect the construction or interpretation of this Agreement.

9.8. Binding Effect. This Agreement shall continue in full force and effect
until all of the Obligations has been indefeasibly paid in full to Lender or its
assignee. The surrender, upon payment or otherwise, of any Note or any of the
other documents evidencing any of the Obligations shall not affect the right of
Lender to retain the Collateral for such other Obligations as may then exist or
as it may be reasonably contemplated will exist in the future. This Agreement
shall automatically be reinstated if Lender is ever required to return or
restore the payment of all or any portion of the Obligations (all as though such
payment had never been made).

9.9. Use of Logo. Lender may use any of Borrowers’ names, logos and/or
trademarks with the applicable Borrower’s prior consent (which such Borrower
shall not unreasonably withhold) in connection with certain promotional
materials that Lender may disseminate to the public. The promotional materials
may include, but are not limited to, brochures, video tape, internet website,
press releases, advertising in newspaper and/or other periodicals, lucites, and
any other materials relating the fact that Lender has a financing relationship
with Borrowers and such materials may be developed, disseminated and used
without Borrowers’ review. Nothing herein obligates Lender to use Borrowers’
names, logos and/or trademarks, in any promotional materials of Lender.

9.10. Waiver of Jury Trial. BORROWERS AND LENDER UNCONDITIONALLY WAIVE THEIR
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, ANY OF THE INDEBTEDNESS
SECURED HEREBY, ANY DEALINGS BETWEEN BORROWERS AND LENDER RELATING TO THE
SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE
RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN BORROWERS AND LENDER. THE SCOPE
OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT
MAY BE FILED IN ANY COURT. THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING. THE WAIVER ALSO SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO
THIS TRANSACTION OR ANY RELATED TRANSACTION. THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

9.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO
THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE
COLLATERAL.

 

16



--------------------------------------------------------------------------------

9.12 Confidentiality. The Lender agrees that it will use commercially reasonable
efforts not to disclose without the prior consent of the Borrowers any
information (the “Information”) with respect to the Borrowers and their
subsidiaries which is furnished pursuant to this Agreement, any other Loan
Document or any documents contemplated by or referred to herein or therein and
which is designated by the Borrowers to the Lender in writing as confidential or
as to which it is otherwise reasonably clear such information is not public,
except that Lender may disclose any such Information (a) to its employees,
affiliates, auditors or counsel, (b) as has become generally available to the
public other than by a breach of this Section 9.12, (c) as may be required or
appropriate in any report, statement or testimony submitted to any municipal,
state or federal regulatory body having or claiming to have jurisdiction over
the Lender or (d) as may be required or appropriate in response to any summons
or subpoena or any law, order, regulation or ruling applicable to the Lender.

9.13 Termination of Security Interest. Upon the indefeasible payment in full of
the Obligations (other than inchoate indemnity obligations) the security
interest granted herein shall terminate and all rights to the Collateral shall
revert to the Borrower. Upon Lender’s written verification to Cardium of receipt
of such payment, Lender hereby authorizes the Borrowers to file any UCC
termination statements necessary to effect such termination and Lender will
return any Collateral in its possession to the Borrowers and will execute and
deliver to the Borrowers any additional documents or instruments as any Borrower
shall reasonably request to evidence such termination.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrowers and Lender, intending to be legally bound hereby,
have duly executed this Agreement in one or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
agreement, as of the date first set forth above.

 

LENDER:     BORROWERS: LIFE SCIENCES CAPITAL, LLC     INNERCOOL THERAPIES, INC.
By:  

/s/ Amirapu Somasekhar

    By:  

/s/ Tyler M. Dylan

Name:  

Amirapu Somasekhar

    Name:   Tyler M. Dylan Title  

CEO & President

    Title:   Chief Business Officer       TISSUE REPAIR COMPANY       By:  

/s/ Dennis M. Mulroy

      Name:   Dennis M. Mulroy       Title:   Chief Financial Officer      
CARDIUM THERAPEUTICS, INC.       By:  

/s/ Tyler M. Dylan

      Name:   Tyler M. Dylan       Title:   Chief Business Officer

 

18



--------------------------------------------------------------------------------

SCHEDULE 5.7- PERMITTED LIENS

[None]